COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 ERNESTO LAFRIENZA,                                             No. 08-13-00121-CR
                                                §
                  Appellant,                                      Appeal from the
                                                §
 v.                                                              34th District Court
                                                §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                §
                  Appellee.                                     (TC# 20120D03040)
                                                §

                                   CORRECTED ORDER

       The Court on its own motion ORDERS the EL Paso County District Clerk to supplement

the clerk’s record with the court’s jury charge and verdict forms for the guilt-innocence phase of

the trial from the above-captioned case. The supplemental record is due to be filed with this

Court on or before August 14, 2015.

       IT IS SO ORDERED this 29th day of July, 2015.

                                             PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.